          Case 7:19-cv-04503-CS Document 87 Filed 06/23/20 Page 1 of 2

                                                                      Seth D. Weinberg, Esq.

                                                                      450 Seventh Ave, Suite 1408
                                                                      New York, New York 10123
                                                                      T. 212.643.6677
                                                                      F. 347.491.4048
                                                                      sweinberg@hasbanilight.com




June 23, 2020

VIA CM/ECF
Judge Cathy Seibel
United States District Court, S.D.N.Y
Hon. Charles L. Brieant Jr. Federal Building and Courthouse
300 Quarropas Street
White Plains, New York 10601
Attn: Chambers of Hon. Judge Cathy Seibel

       RE:      Windward Bora, LLC v. Sotomayor et al.,
                Case No.: 7:19-cv-04503-cs
                Response to Defendant’s Letter Dated June 18, 2020

Dear Judge Seibel,

We represent the plaintiff, Windward Bora, LLC (“Plaintiff”) in the above referenced matter. We
write in response to defendant, John Sotomayor’s (“Sotomayor”) letter dated June 18, 2020, and
not yet filed on ECF (the “Letter”). For the Court’s convenience, a copy of the Letter is attached
hereto as Exhibit A. In the Letter, Sotomayor once again, incorrectly attempts to oppose Plaintiff’s
First Motion for Summary Judgment with an opposition by letter. In addition to the fact that this
Court has already informed Sotomayor that this form of “opposition” is improper and advised him
of the form of acceptable opposition, it is also almost three months late. Accordingly, this Court
should reject this Letter, consider Plaintiff’s First Motion for Summary Judgment fully briefed and
unopposed, and issue a decision in Plaintiff’s favor.

In accordance with Individual Part Rule § 2(A), Plaintiff filed a letter request for leave to file a
motion for summary judgment on November 13, 2019. See ECF Dkt. No.: 69. Sotomayor
interposed a responsive letter on November 27, 2019. See ECF Dkt. No.: 71. Following the pre-
motion conference held on December 4, 2019, this Court ordered that Plaintiff submit its Motion
for Summary Judgment by January 15, 2020 and Sotomayor interpose opposition by March 15,
2020. See ECF Minute Entry dated December 4, 2019. On January 13, 2020, Plaintiff filed its First
Motion for Summary Judgment. See ECF Dkt. Nos.: 72 and 73. Plaintiff was notified of a filing
error by the Clerk on February 5, 2020, and refiled its First Motion for Summary Judgment on
February 6, 2020. See ECF Dkt. Nos.: 74 – 79.

On February 27, 2020, Sotomayor interposed a letter requesting dismissal of this matter. See ECF
Dkt. No.: 79. That same day, this Court issued an electronic order advising Sotomayor that he
“cannot oppose a summary judgment motion by letter. He must submit a sworn declaration or
affidavit containing any facts he wished the court to consider and must authenticate and documents
as true and correct copies.” Id. The Court also directed that Plaintiff re-serve Sotomayor with its
First Motion for Summary Judgment no later than March 2, 2020 and Sotomayor must interpose

                                                 1
           Case 7:19-cv-04503-CS Document 87 Filed 06/23/20 Page 2 of 2



opposition no later than March 30, 2020. See id. Plaintiff complied with this directive and re-
served Sotomayor with its First Motion for Summary Judgment on February 28, 2020. See ECF
Dkt. No.: 82.

On April 14, 2020, Plaintiff advised this Court that it had not received opposition to its First Motion
for Summary Judgment. See ECF Dkt. No.: 83. On June 1, 2020, Sotomayor filed a letter
attempting to advise this Court that the matter was stayed due to the COVID-19 pandemic. See
ECF Dkt. No.: 84. That same day, Plaintiff responded to Sotomayor’s June 5, 2020 letter
explaining to this Court that this matter is not stayed as a result of the COVID-19 pandemic and
asking this Court to issue a decision on Plaintiff’s Motion for Summary Judgment because the
motion was fully briefed as Sotomayor’s deadline to interpose opposition passed more than two
months earlier on March 30, 2020. See ECF Dkt. No.: 85.

On June 18, 2020, Sotomayor interposed the Letter as “opposition” to Plaintiff’s First Motion for
Summary Judgment. See Exhibit A. In addition to being woefully untimely because the Court set
a deadline of March 20, 2020 for opposition, Sotomayor once again failed to interpose a sworn
declaration or affidavit containing any facts he wished the court to consider. See ECF Dkt. No.:
79. He also failed to authenticate any documents as true and correct copies despite the Court’s
direction. See id.

Accordingly, Plaintiff requests that this Court reject Sotomayor’s Letter because it is untimely and
improper opposition to Plaintiff’s First Motion For Summary Judgment. Plaintiff also requests that
this Court consider Plaintiff’s First Motion for Summary Judgment fully briefed and unopposed.
Finally, Plaintiff requests that this Court issue a decision.

Please do not hesitate to contact us with any questions.




                                                               Respectfully,

                                                               /s/ Seth D. Weinberg

cc:    VIA US MAIL
       John Sotomayor
       Pro Se Defendant
       2359 Maple Avenue
       Cortlandt Manor, New York 10567




                                                  2
